{¶ 1} The judgment of the court of appeals is reversed, and the cause is remanded for resentencing on the authority of State v. Comer, 99 Ohio St.3d 463, 2003-Ohio-4165, 793 N.E.2d 473.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer and O’Donnell, JJ., concur.
O’Connor, J., concurs in judgment based only on stare decisis.
Sherri Bevan Walsh, Summit County Prosecuting Attorney, and Richard S. Kasay, Assistant Prosecuting Attorney, for appellee.
David H. Bodiker, State Public Defender, and Stephen P. Hardwick, Assistant Public Defender, for appellant.
Lundberg Stratton, J., dissents for the reasons stated in Judge Grady’s dissenting opinion in State v. Comer, 99 Ohio St.3d 463, 2003-Ohio-4165, 793 N.E.2d 473.